Luke, J.
1. Where property has been, sold and delivered under a .conditional sale, arid the buyer has failed and refused to pay the purchase-money due thereon, and the seller retakes possession of the property and holds it as his own, without giving the buyer any credit .for its value, such retaking of the property operates as a rescission and cancellation of the contract of sale. Such an election to take the property itself defeats any subsequent action. for any further recovery. See Glisson v. Heggie, 105 Ga. 34 (31 S. E. 118); Cornett v. Newsome, 27 Ga. App. 340 (3) (108 S. E. 254).
2. Upon the agreed statement of fact in this case the verdict was authorized, and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Blooduxirth, J., concur.